DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 , 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: a hybrid computing system that comprises a quantum processor and a digital processor, the quantum processor and the digital processor communicatively coupled to one another, the quantum processor comprising a plurality of devices and operated as a sample generator providing samples, the method comprising: sending a problem to the quantum processor; iteratively repeating until an exit criterion is met: drawing a plurality of samples by the quantum processor; returning the plurality of samples to the digital processor; initializing a sample counter; until the sample counter reaches a determined sample limit: initializing a device counter; until the device counter reaches a first determined device limit: determining if a device indexed by the device counter is floppy; and incrementing the device counter; incrementing the sample counter; initializing the device counter; until the device counter reaches a second determined device limit: calculating a normalized floppiness metric for the device indexed by the device counter; adding an offset to advance the device in annealing; and  2International Application No.: PCT/US2016/059169 International Filing Date: October 27, 2016 incrementing the device counter (claims 1-11) and at least one quantum processor comprising: a plurality of devices; and a readout subsystem; at least one digital processor-based device communicatively coupled to the at least one quantum processor; and at least one non-transitory computer-readable 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lanting et al. “Experimental demonstration of perturbative anticrossing mitigation using non-uniform driver Hamiltonians” PHYSICAL REVIEW A 96, (2017) pp 042322-1 to 042322-8. However, Lanting fails to disclose the  hybrid computing system that comprises a quantum processor and a digital processor wherein the processor sends a problem to the quantum processor; iteratively repeating until an exit criterion is met: draws a plurality of samples by the 
	King et al. “Degeneracy, degree, and heavy tails in quantum annealing” PHYSICAL REVIEW A 93, (2016) pp 052320-1 to 052320-12. However, King  fails to disclose the  hybrid computing system that comprises a quantum processor and a digital processor wherein the processor sends a problem to the quantum processor; iteratively repeating until an exit criterion is met: draws a plurality of samples by the quantum processor; returning the plurality of samples to the digital processor; initializes a sample counter; until the sample counter reaches a determined sample limit: initializing a device counter; until the device counter reaches a first determined device limit: determines if a device indexed by the device counter is floppy; and increments the device counter; incrementing the sample counter; initializing the device counter; until the device counter reaches a second determined device limit: calculating a normalized floppiness metric for the device indexed by the device counter; adding an offset to advance the device in annealing.
	Amin (US 8,175,995) disclose quantum and digital processor hybrid systems and methods to solve problems. However Amin fails to disclose a hybrid computing system that comprises a quantum processor and a digital processor wherein the processor sends a problem to the quantum processor; iteratively repeating until an exit criterion is met: draws a plurality of 
	Yarkoni et al.  (US 2019/0266510) disclose a quantum and digital processor hybrid system but fails to antedate the current application. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817